Battre, J. On the 22d day of October, 1898, the Union Central Life Insurance Company, in' consideration of the sum of $73.56 paid, and of that sum to be paid at the home office of the company on the 30th day of October of each year after that date, executed a policy of insurance upon the life of John A. Harbison for the sum of $2,000, to be paid to Millie Wells v.ithin sixty days after the receipt of notice and satisfactory proof of the death of Harbison. It was stipulated in the policy that the sum of $73.56 should be paid annually as a premium on the policy, that is to say, a premuim of $73.56 should be paid at the home office of the company on the 30th day of October of each year after the execution of the policy, and that “the failure to pay any of the first three annual premiums, o.r any notes, or interest upon notes, given to the company for any premium or part of premium, on or before the days upon which such premiums, notes, or interest become due, shall avoid and nullify the policy without any action on the part of the company or notice to the insured or beneficiary, and all payments made upon the policy shall be deemed earned as premiums during its currency.” The policy also contained this stipulation: “No suit to recover under this policy shall be brought after one year from the death of the insured.” The second premium on the policy was due on the 30th day of October, 1899, and no part of the same was paid, and has not since been paid. John A. Harbison, the insured, died on the 23d day of November, 1899, and the action on the policy was commenced on the 19th of September,- 1904, more than four years after the death of the insured. The policy was avoide'd by the failure to pay the second premium at the time it was due. This action was barred, it having been brought more than one year after the death of the insured. It was barred before the enactment of the act, entitled “An act to fix the time within which an action may be maintained in the courts of this State on policies of insurance,” approved March 12, 1901. The act was prospective, and did not apply to policies executed before its enactment. Judgment affirmed.